DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11229000.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11229000 as follows:
Instant application:

1. One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

transmitting a request from a computing device to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points; 

receiving at the computing device the determined distances between each pair of access points of the plurality of access points; 

generating a proximity matrix containing the determined distances between each pair of access points of the plurality of access points;

solving the proximity matrix to automatically generate a set of locations for the plurality of access points; and 

orienting the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points.

2. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points.

3. The one or more non-transitory computer-readable storage mediums of claim 2, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

4. The one or more non-transitory computer-readable storage mediums of claim 1, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling).

5. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the instructions further include instructions for: identifying one or more missing distances between one or more pairs of access points in the proximity matrix; and calculating or estimating the missing distances based on other distances in the proximity matrix.

6. The one or more non-transitory computer-readable storage mediums of claim 5, wherein estimating the missing distances includes estimating a distance between a first access point and a second access point based on a shortest alternative path between the first access point and the second access point.

7. The one or more non-transitory computer-readable storage mediums of claim 5, wherein solving the proximity matrix with the missing distances includes: dividing the proximity matrix into a plurality of cliques containing less than all values of the proximity matrix; solving each of plurality of cliques; and combining the solutions for the plurality of cliques.

8. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the instructions further include instructions for: generating a map of the plurality of access points based on the set of locations.

9. The one or more non-transitory computer-readable storage mediums of claim 8, wherein the map of the plurality of access points is a three-dimensional (3D) map.

10. The one or more non-transitory computer-readable storage mediums of claim 9, wherein a number of anchor points is at least three.

11. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the instructions further include instructions for: repeating the generation of the set of locations for the plurality of access points upon a change in the network.

12. A computing device comprising: one or more processors; a memory to store data; and a transmitter and receiver; wherein the computing device is to: transmit a request to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points; receive the determined distances between each pair of access points of the plurality of access points; generate a proximity matrix containing the determined distances between each pair of access points of the plurality of access points; solve the proximity matrix to automatically generate a set of locations for the plurality of access points; and orient the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points.

13. The computing device of claim 12, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points.

14. The computing device of claim 13, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

15. The computing device of claim 12, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling) by the computing device.

16. The computing device of claim 12, wherein the computing device is further to: identify one or more missing distances between one or more pairs of access points in the proximity matrix; and calculate or estimate the missing distances based on other distances in the proximity matrix.

17. The computing device of claim 16, wherein solving the proximity matrix with the missing distances includes the computing device to: divide the proximity matrix into a plurality of cliques containing less than all values of the proximity matrix; solve each of plurality of cliques; and combine the solutions for the plurality of cliques.

18. A method for automatic generation of access point locations comprising: transmitting a request from a computing device to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points; receiving at the computing device the determined distances between each pair of access points of the plurality of access points; generating a proximity matrix containing the determined distances between each pair of access points of the plurality of access points; solving the proximity matrix to automatically generate a set of locations for the plurality of access points; and orienting the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points.

19. The method of claim 18, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

20. The method of claim 18, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling).


Patent No. 11229000:

1. One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

transmitting a request from a computing device to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points; 

receiving at the computing device the determined distances between each pair of access points of the plurality of access points; 

generating a proximity matrix containing the determined distances between each pair of access points of the plurality of access points; 

solving the proximity matrix to automatically generate a set of locations for the plurality of access points; 

orienting the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points; 

identifying one or more missing distances between one or more pairs of access points in the proximity matrix; and calculating or estimating the missing distances based on other distances in the proximity matrix.

2. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points.

3. The one or more non-transitory computer-readable storage mediums of claim 2, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

4. The one or more non-transitory computer-readable storage mediums of claim 1, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling).

5. The one or more non-transitory computer-readable storage mediums of claim 1, wherein estimating the missing distances includes estimating a distance between a first access point and a second access point based on a shortest alternative path between the first access point and the second access point.

6. The one or more non-transitory computer-readable storage mediums of claim 1, wherein solving the proximity matrix with the missing distances includes: dividing the proximity matrix into a plurality of cliques containing less than all values of the proximity matrix; solving each of plurality of cliques; and combining the solutions for the plurality of cliques.

7. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the instructions further include instructions for: generating a map of the plurality of access points based on the set of locations.

8. The one or more non-transitory computer-readable storage mediums of claim 7, wherein the map of the plurality of access points is a three-dimensional (3D) map.

9. The one or more non-transitory computer-readable storage mediums of claim 8, wherein a number of anchor points is at least three.

10. The one or more non-transitory computer-readable storage mediums of claim 1, wherein the instructions further include instructions for: repeating the generation of the set of locations for the plurality of access points upon a change in the network.

11. A computing device comprising: one or more processors; a memory to store data; and a transmitter and receiver; wherein the computing device is to: transmit a request to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points; receive the determined distances between each pair of access points of the plurality of access points; generate a proximity matrix containing the determined distances between each pair of access points of the plurality of access points; solve the proximity matrix to automatically generate a set of locations for the plurality of access points; orient the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points; identify one or more missing distances between one or more pairs of access points in the proximity matrix; and calculate or estimate the missing distances based on other distances in the proximity matrix.

12. The computing device of claim 11, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points.

13. The computing device of claim 12, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

14. The computing device of claim 11, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling) by the computing device.

15. The computing device of claim 11, wherein solving the proximity matrix with the missing distances includes the computing device to: divide the proximity matrix into a plurality of cliques containing less than all values of the proximity matrix; solve each of plurality of cliques; and combine the solutions for the plurality of cliques.

16. A method for automatic generation of access point locations comprising: transmitting a request from a computing device to a plurality of access points in a network to determine a distance between each pair of access points of the plurality of access points, wherein the determination of the distance between each pair of access points includes measurement of time of flight of signals transmitted between each pair of access points; receiving at the computing device the determined distances between each pair of access points of the plurality of access points; generating a proximity matrix containing the determined distances between each pair of access points of the plurality of access points; solving the proximity matrix to automatically generate a set of locations for the plurality of access points; orienting the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points; identifying one or more missing distances between one or more pairs of access points in the proximity matrix; and calculating or estimating the missing distances based on other distances in the proximity matrix.

17. The method of claim 16, wherein the determination of the distance between each pair of access points includes performance of fine timing measurement (FTM) by the plurality of access points.

18. The method of claim 16, wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling).







Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 8-12, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkzad et al. (US 20140266916) in view of Emadzadeh et al. (US 20140187257).
Considering claims 1, 12, 18, Pakzad teaches a method /computing device/one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
one or more processors; a memory to store data; and a transmitter and receiver (Fig.6); 
transmitting a request from a computing device (116, 122, Fig.1) to a plurality of access points (100, Fig.1) in a network to determine a distance between of access points of the plurality of access points (Fig.1-6, [0003], [0011], [0026], determination as to the locations of all the APs on the floor, [0040]-[0042]); 
receiving at the computing device (Fig.1) the determined distances between of access points of the plurality of access points (Fig.1-6, [0003], [0011], [0026], [0040]-[0042] determining APs locations); 
generating a proximity matrix (matrix D) containing the determined distances between of access points of the plurality of access points (Fig.1-6, [0003], [0011], [0026], [0040]-[0042] determining APs locations); 
solving the proximity matrix to automatically generate a set of locations for the plurality of access points (Fig.1-6, [0003], [0011], [0026], [0040]-[0042] locations to the locations of at least some of the APs, it is possible to solve for the entire matrix D, e.g. determine all of the other mutual distances between the arbitrary locations and the locations of all of the APs); and 
orienting the generated set of locations for the plurality of access points based on known locations of one or more anchor points in a subset of the plurality of access points (Fig.1-6, [0003], [0011], [0026], [0040]-[0042] determining the locations of the plurality of APs using the computed matrix of mutual distances, relative to the at least 3 measurement points).  
Pakzad do not clearly teach distances between each pair of access points.
Emadzadeh teaches distances between each pair of access points (d, Fig.3-4, [0005] determined distance between a first wireless access point and a second wireless access point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Emadzadeh to Parkzad to increase the accuracy of the location determination.
Considering claims 4, 15, 20, Parkzad and Emadzadeh further teach wherein solving the proximity matrix to generate the set of locations for the plurality of access points includes application of MDS (Multidimensional Scaling) (Emadzadeh: [0029]).  
Considering claims 8, Parkzad and Emadzadeh further teach wherein the instructions further include instructions for: generating a map of the plurality of access points based on the set of locations (Emadzadeh: [0029]).  
Considering claims 9, Parkzad and Emadzadeh further teach wherein the map of the plurality of access points is a three-dimensional (3D) map (Emadzadeh: [0029]).  
Considering claims 10, Parkzad and Emadzadeh further teach wherein a number of anchor points is at least three ((Parkzad: Fig.1-6, [0003], [0011], [0026], [0040]-[0042]).  
Considering claims 11, Parkzad and Emadzadeh further teach wherein the instructions further include instructions for: repeating the generation of the set of locations for the plurality of access points upon a change in the network (Emadzadeh: [0029]).  
5.	Claims 2-3, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkzad et al. (US 20140266916), in view of Emadzadeh et al. (US 20140187257), and further in view of Prechner et al. (US 20150045022).
Considering claims 2, 13, Parkzad and Emadzadeh further teach wherein the determination of the distance between each pair of access points includes measurement of signals transmitted between each pair of access points (Parkzad: [0039], Emadzadeh: abstract).  
Parkzad and Emadzadeh further teach do not clearly teach time of flight of signal.
Prechner teaches time of flight of signal (abstract, [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Prechner to Parkzad and Emadzadeh to reduce the computation complexity of the AP selection algorithm.
Considering claims 3, 14, 19, Parkzad and Emadzadeh further teach wherein the determination of the distance between each pair of access points (Parkzad: [0039], Emadzadeh: [0005]). 
Parkzad and Emadzadeh further teach do not clearly teach performance of fine timing measurement (FTM) by the plurality of access points.
 Prechner teaches performance of fine timing measurement (FTM) by the plurality of access points ([0031] set of capabilities (e.g., bandwidth, modulation coding scheme (MCS), ToF support, etc.) in order to select an AP for performing a ToF calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Prechner to Parkzad and Emadzadeh to reduce the computation complexity of the AP selection algorithm. 
Allowable Subject Matter
6.	Claims 5-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641